probation. See id. Accordingly, we

                           ORDER the judgment of the district court AFFIRMED.




                                                         Saitta


                cc: Hon. Michael Montero, District Judge
                     Humboldt County Public Defender
                     Attorney General/Carson City
                     Humboldt County District Attorney
                     Humboldt County Clerk




SUPREME COURT
     OF
   NEVADA

                                                     2